Exhibit 99.1 WARNER MUSIC GROUP CORP. REPORTS RESULTS FOR FISCAL THIRD QUARTER ENDED JUNE 30, 2016 · Total revenue grew 14.2%, up 15.0% on a constant-currency basis · Digital revenue grew 21.3%, up 22.5% on a constant-currency basis · OIBDA was $120 million versus $100 million in the prior-year quarter · Net loss was $7 million versus net loss of $43 million in the prior-year quarter NEW YORK, New York, August 4, 2016—Warner Music Group Corp. today announced its third-quarter financial results for the period ended June 30, 2016. “Five years after Access Industries’ acquisition of Warner Music Group, the company is growing revenue, OIBDA and market share,” said Stephen Cooper, Warner Music Group’s CEO.“Our results underscore this momentum, driven by exceptional music from our artists and songwriters, our expanded global reach and strong leadership from our team around the world.With our recorded music streaming revenue now approaching double the size of our download revenue, and still growing fast, we are on course for another excellent year.” “Our cash flow has been strong,” added Eric Levin, Warner Music Group’s Executive Vice President and CFO.“As a result, we have continued to make strides optimizing our capital structure, paying down $175 million in debt so far this year and successfully refinancing a portion of our term loan.” Total WMG Total WMG Summary Results (dollars in millions) For the Three Months Ended June 30, 2016 For the Three Months Ended June 30, 2015 % Change (unaudited) (unaudited) Revenue $ $ 14 % Digital revenue 21 % Operating income 45 23 96 % Adjusted operating income⁯(1) 36 26 38 % OIBDA(1) 20 % Adjusted OIBDA(1) 8 % Net loss (7 ) ) 84 % Adjusted net loss (1) ) ) 60 % Net cash provided by (used in) operating activities 35 ) - (1) See "Supplemental Disclosures Regarding Non-GAAP Financial Measures" at the end of this release for details regarding these measures. Revenue grew 14.2% (or 15.0% in constant currency).Growth in Recorded Music digital revenue, physical revenue and artist services and expanded-rights revenue as well as growth in Music Publishing digital revenue, performance revenue and synchronization revenue were partially offset by declines in Recorded Music licensing revenue, which were primarily related to exchange rates, and declines in Music Publishing mechanical revenue which reflect a continuing shift to digital.Revenue grew in the U.S., Europe, Asia and Latin America. Digital revenue grew 21.3% (or 22.5% in constant currency), and represented 47.0% of total revenue, compared to 44.2% in the prior-year quarter. Operating income was $45 million compared to $23 million in the prior-year quarter.OIBDA increased 20.0% to $120 million from $100 million in the prior-year quarter and OIBDA margin rose 0.7 percentage points to 14.8% from 14.1% in the prior-year quarter.The increase in operating income, OIBDA and OIBDA margin is the result of the increase in revenue as well as a $9 million gain on certain asset sales.Adjusted OIBDA rose 7.8% and Adjusted OIBDA margin declined 0.8 percentage points to 13.7% from 14.5% as a result of revenue mix. Net loss was $7 million compared to net loss of $43 million in the prior-year quarter.The improvement is attributable to an increase in OIBDA as well as a gain on asset sales and a currency-related gain on the company’s Euro-denominated debt. Adjusted operating income, Adjusted OIBDA and Adjusted net income exclude certain gains on asset sales and the impact of PLG-related expenses and expenses related to cost-savings initiatives in the prior-year quarter.See below for calculations and reconciliations of OIBDA, Adjusted operating income, Adjusted OIBDA and Adjusted net income.
